Citation Nr: 1329509	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the thoracolumbar 
spine, with low back pain.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2010 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2013).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is required before the issues on 
appeal can be adjudicated.  

Regarding his service-connected spine disorders, in a June 
2013 statement, the Veteran reported that he sought 
treatment from M.C., M.D., in Las Vegas, Nevada.  
Specifically, he indicated that that he underwent x-rays of 
the thoracolumbar spine in May 2013, as well as magnetic 
resonance imaging of such, in June 2013.  He further 
reported that he was scheduled for physical therapy in 
August 2013.  While the June 2013 records have been 
associated with the record, the May and August 2013 records 
have not been associated with the record.  Therefore, the RO 
must obtain the Veteran's private treatment records from Dr. 
M.C. dated in May 2013 to the present, and associate them 
with the record.  38 C.F.R. § 3.159(c)(1) (2013).  

Finally, following the issuance of the most recent July 2013 
supplemental statement of the case, private treatment 
records dated in January 2012 were added to the evidence of 
record that the RO has not considered.  The Veteran did not 
waive initial consideration by the RO of these records.  
Therefore, the additional evidence must be considered by the 
RO prior to appellate review.  38 C.F.R. §§ 19.37, 20.1304 
(2013).
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of the 
Veteran's response, the RO must obtain the 
Veteran's private treatment records from 
M.C., M.D., located in Las Vegas, Nevada 
dated in May 2013 to the present, and his 
complete VA outpatient treatment records 
to the present.  All records obtained must 
be associated with the evidence of record.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain these records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claims must be 
readjudicated.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, which 
must include consideration of the evidence 
associated with the record after July 
2013.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



